DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1, 3-7, and 9-14 are pending in the present application and are under consideration in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“an image input module” in claims 7, 9, 11, and 13-14
“a detection module” in claim 7, and 13-14
“an acquisition module” in claims 7, 10, and 13-14
“an extraction module” in claim 7, and 13-14
“a training module” in claim 9
“a density analysis module” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive.

Applicant argues that “those skilled in the art can clearly tell that the muscle line and the boundary surface are different type of structures in human body, and thus Rico does not disclose the muscle line of claim 1.” This statement is merely conclusory. As per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Applicant provides no support for this assertion in the applicant’s disclosure or 
    PNG
    media_image1.png
    759
    810
    media_image1.png
    Greyscale
between applicant’s Fig. 5b and Fig. 6 of Rico is provided demonstrating that the “muscle line” and “boundary surface” alleged by the applicant as being distinct in fact describe the same ‘line’ of separation between the mammary tissue (top) and pectoralis muscle (bottom). 

    PNG
    media_image2.png
    992
    1061
    media_image2.png
    Greyscale
Applicant argues that “the CBAM is built before analyzing the ROI. Therefore, Rico does not disclose that the comparison is performed after the ROI is merged or analysed.” That the CBAM is built prior to analyzing the ROI is irrelevant and moot as it has no bearing on when the resulting model is 
Addressing applicant’s argument that “Rico does not disclose that the comparison is performed after the ROI is merged or analysed” independently, notwithstanding applicant’s reliance on the timing of the CBAM construction addressed above, as detailed in infra rejection, Rico teaches that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s teaching of performing feature based blob analysis on blobs (merged lesion candidates) to identify lesion and remove false positives with Rico’s teaching of applying detection filters to the exclusion of regions not in the mammary zone including regions at or below the boundary of the mammary zone and the retro-mammary zone such as the pectoralis muscle region as Rico explictly states that “variations to the process shown in Fig. 3 are also possible by combining different alternatives described herein” (Rico, [0151]) and “the knowledge of locations of primary layers provided by the output of the CBAM model method can be utilized to improve accuracy and efficiency of subsequent steps” (Rico, [0153]).
Applicant argues that “Rico in step 1312 and Fig. 6 demonstrates that pixels outside the mammary zone 606 are removed, without comparing relative positions of the boundary surface with another area or zone.” This is a mischaracterization of Rico’s teachings. Applicant fails to address the arguments in the non-final action of 08/03/2020:
Applicant further argues that Rico does not disclose “using the position of the ROI or blob relative to the muscle line to remove the ROI or blob”. However, as detailed below, Rico discloses comparing relative positions of the muscle line and the region of interest in the breast image so as to determine whether to further acquire the aberrant region from the region of interest (“computing estimated locations of surfaces separating primary layer tissues, said primary layer tissues including tissues in a mammary zone” Rico, [0016]; “the knowledge of locations of primary layers provided by the output of the CBAM model method can be utilized to improve accuracy and efficiency of subsequent steps. A filter sensitive to a particular type of tissue or lesion may be selectively applied only in a primary layer where the type of tissue or lesion is most likely to occur and not applied in layer or layers where they are not expected… Similarly, filters designed to detect lesions most likely to occur in the mammary zone can be applied to only pixels in the mammary zone, not other layers. At the next step, when constructing (i.e., computing) 

Rico compares the pixel/ROI locations to the position of the tissue layers and teaches selecting regions of interest based on location within the various tissue layers including multiple detection filters. The separation between the mammary tissue zone and the retro-mammary zone (pectoralis muscle) is the alleged boundary/line as addressed above. Regions that are at or below the boundary/line are removed from further processing by limiting further processing to the mammary zone.
Applicant argues that “However, the third surface boundary 618 of Rico is not the same as the muscle line of claim 1. Since the third boundary surface 618 of Rico and the muscle line of claim 1 are different, the regions removed by Rico and claim 1 also have to be different. Therefore, Rico also does not anticipate the latter feature of claim 1.” As addressed above this statement is merely conclusory and the alleged boundary surface of Rico and the muscle line of claim 1 are demonstrated to be the same.
Applicant argues that the limitations of claims 4 and 10 are not taught as “the operations in [0099] of Rico is performed after a blob is determined, for visual aid of the lesion”. Applicant mischaracterizes the teachings of Rico by alleging that the operations of paragraph [0099] are performed solely for visual aid. This contention is not supported by the facts. Paragraphs [0085]-[0102] of Rico disclose analysis of blob features using a CART algorithm: “To prepare for the CART operation, first, a number of blob features are defined to differentiate between solid nodules and non-suspicious candidates. The features or descriptors can be classified into three main categories: shape, grey level variation and spatial location. Each category of descriptors can be further divided into subclasses” (Rico, [0087]), “Features that describe variation of grey level of pixels inside the lesion relative to its background and the                         
                            V
                            i
                            s
                            i
                            b
                            i
                            l
                            i
                            t
                            y
                            =
                            
                                
                                    M
                                    e
                                    a
                                    n
                                    L
                                    e
                                    s
                                    i
                                    o
                                    n
                                    -
                                    M
                                    e
                                    a
                                    n
                                    B
                                    a
                                    c
                                    k
                                    g
                                    r
                                    o
                                    u
                                    n
                                    d
                                
                                
                                    M
                                    e
                                    a
                                    n
                                    L
                                    e
                                    s
                                    i
                                    o
                                    n
                                    +
                                    M
                                    e
                                    a
                                    n
                                    B
                                    a
                                    c
                                    k
                                    g
                                    r
                                    o
                                    u
                                    n
                                    d
                                
                            
                        
                    ” (Rico, [0098]-[0099]). Thus, the delineation of background and foreground (lesion/blob) is used to derive an indicator to identify lesions from false positives and not merely to aid in visual inspection of the lesion as asserted by the applicant.
Applicant argues that “Rico certainly does not have to determine the frontground and the background in the image.” As detailed above Rico determines the ‘frontground’ (lesion/blob) and the background in the image. 
Applicant argues that “Rico at least does not disclose the "generating a tri-map of the region of interest" of the subject application.” As detailed above Rico determines the ‘frontground’ (lesion/blob) and the background in the image. Applicant further admits that “discloses that background is defined as a region begins at the outer edge of the blob, and a dilation filter is applied to delineate the background in order to leave a tube-like background surrounding the blob area. Under such a circumstance that Rico is providing a tube-like background surrounding the determined blob.” The tube-like background region disclosed by Rico as admitted by the applicant is the third region of the “tri-map” (the other two regions being the background and the foreground (lesion/blob)). Applicant’s Fig. 7c demonstrates this where ‘B’ is the background, ‘F’ is the foreground (lesion/blob), and ‘U’ is the unknown region which as disclosed in Rico is a “tube-like background region that directly surrounds the blob area” (Rico, [0099]). An annotated image of applicant’s Fig. 7c is provided for clarity. 

    PNG
    media_image3.png
    533
    581
    media_image3.png
    Greyscale

Applicant argues that “Rico in nowhere of specification discloses to utilized the Haar-like feature fore obtaining the region of interest.” Applicant’s argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly introduced claim 14 is rejected over Rico in further view of Cho as detailed in infra rejection.

Objections & Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant asserts that merely because the embodiment disclosed in paragraph [0039] occurs three paragraphs prior in the disclosure to the embodiment disclosed in paragraphs [0043]-[0045] that the embodiment disclosed in paragraphs [0043]-[0045] depends on the successful completion of all the steps disclosed in the embodiment in paragraph [0039]. This is too tenuous a relationship. Additionally, this assertion is further weakened by the embodiments of paragraphs [0034]-[0038] and of paragraph [0040] wherein there is no merging of the region of interest. That the “region of interest” in the embodiment of paragraphs [0043]-[0045] may easily refer to either the embodiment of paragraphs [0034]-[0038] or the embodiment of paragraph [0040] demonstrates that there is no requirement that adjacent regions of interest be merged prior to identifying whether a region is below or at the muscle/mammary tissue interface. Thus, there is no support in the specification as filed for the limitation in claim 1, lines 18-20 of “comparing relative positions of the muscle line and the region of interest in the breast image after the plurality of said region of interest blocks are merged as the region of interest.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16 recite “when a plurality of said region of interest blocks adjacent to one another are present, merging the plurality of said region of interest blocks as the region of interest” and lines 18-20 recite “comparing relative positions of the muscle line and the region of interest in the breast image after the plurality of said region of interest blocks are merged as the region of interest.” Conditional phrasing such as “when… present” is unclear as to whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The scope of the limitation recited in lines 18-20 is further unclear in a case where a plurality of said region of interest blocks adjacent to one another are not present (for example when there is a single region of interest). In such a case, the plurality of said region of interest blocks are not merged as the region of interest rendering the condition to compare relative positions… after the plurality of said region of interest blocks are merged as the region of interest unable to be satisfied. Therefore, the scope of these limitations in claim 1, and similarly in claim 7, are indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rico et al. (U.S. Pub. No. 2010/018332), hereinafter “Rico”.

Regarding claim 13, Rico teaches an electronic apparatus suitable for analyzing breast image (“a method of processing an ultrasound breast image” Rico, [0015]; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method may be implemented using the CAD system illustrated in FIG. 2 or as part of a CAD and image acquisition system embedded in image acquisition hardware, among other possibilities” Rico, [0058]), the electronic apparatus comprising:
a storage unit (“FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2), configured to store a plurality of modules (“FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2; Figure 2 shows a plurality of units and modules of CAD system, #200, Rico, Fig. 2);
a processor (“computer-aided diagnosis (CAD) systems have been developed. One function of CAD systems is to automatically detect and demarcate suspicious regions in ultrasound images by applying computer-based image processing algorithms to the images” Rico, [0008]), coupled to the storage unit, and configured to access and execute the modules stored by the storage unit (“computer-aided diagnosis (CAD) systems have been developed. One function of CAD systems is to automatically detect and demarcate suspicious regions in ultrasound images by applying computer-based image processing algorithms to the images” Rico, [0008]; “FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2; Figure 2 shows a plurality of units and modules of CAD system, #200, Rico, Fig. 2; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method 
an image input module (“image retrieval unit 204” Rico, [0050] and Fig. 2), obtaining a breast image scanned by an ultrasound device (“a method of processing an ultrasound breast image” Rico, [0015]; “The CAD system communicates with a source or sources of medical images. The source 202 may be a medical image acquisition system, such as an ultrasound imaging system, from which ultrasound images are acquired in real-time from a patient… An image retrieval unit 204 interfacing with the image source 202 receives the input image data” Rico, [0050]; “Receive Image and Acquisition Data” Rico, Fig. 3);
a detection module (“a map generation module 214” Rico, [0054] and Fig. 2), obtaining a region of interest including an aberrant region in the breast image (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “computing or constructing a vector, i.e., a set of parameters describing a pixel and its neighborhood (step 1220). The set of parameters is referred to as a pixel characteristic vector (PCV)… Several neighborhood sizes and scales are used for analysis, and analysis specifically accounts for the physical size of each pixel (e.g., mm/pixel) at each scale” Rico, [0130]-[0131]) by applying a detection model (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “Several multi-resolution filters are applied to a pixel's neighborhood. The response to the multi-resolution filters provide neighborhood properties of a target pixel, such as texture, edge structure, line-like patterns or grey-level intensities in the neighborhood” 

an extraction module (“feature extraction unit” Rico, [0055] and Fig. 2), extracting a plurality of feature parameters of the aberrant region for a property analysis of the aberrant region (“Further steps to analyze the malignancy blobs detected and their reporting are similar to those described in connection with the analysis and reporting of density blobs (steps 320 and 322), and therefore their description will not be repeated here” Rico, [0127]; “Further analysis steps, i.e., blob detection (step 1320), blob analysis (step 1322) and removal of false positives (step 1324), can be carried out. Finally, lesion candidates are reported (step 1326). These steps all have been described in detail and their descriptions are not repeated here” Rico, [0154]; “Not all blobs identified are true lesions. Some of them may be false positive lesion .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-4, 6-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rico or, alternatively, Rico in further view of Cho et al. (U.S. Pub. No. 2015/0230773), hereinafter “Cho”.

Regarding claim 1, Rico teaches an analysis method for breast image (“a method of identifying lesions in an ultrasound breast image” Rico, [0015]):
obtaining a breast image by an ultrasound device (“an input image, such as a single breast ultrasound image… is first received for processing. This may be image data retrieved from an image archiving device, such as a Digital Imaging and Communications in Medicine (DICOM) archive, which stores and provides images acquired by imaging systems. The input image also can be directly received from an image acquisition device such as an ultrasound probe” Rico, [0034]-[0035]);
obtaining a region of interest including an aberrant region in the breast image (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “computing or constructing a vector, i.e., a set of parameters describing a pixel and its neighborhood (step 1220). The set of parameters is referred to as a pixel characteristic vector (PCV)… Several neighborhood sizes and scales are used for analysis, and analysis specifically accounts for the physical size of each pixel (e.g., mm/pixel) at each scale” Rico, [0130]-[0131]) by applying a detection model (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; 
acquiring the aberrant region from the region of interest (“assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value and reporting contiguous regions of all possible lesion pixels as potential lesions” Rico, [0016]; “The malignancy probability map can be clustered at step 318 by applying a predefined probability threshold value to the probability map. All regions that have a probability value larger than the predetermined threshold, such as 0.75, may be grouped into blobs, or ‘malignancy blobs’” Rico, [0127]); “From probability values of a pixel being malignant, a malignancy map is generated (step 1316). Next step is to isolate the blobs (step 1318), for example, by applying a threshold value of the malignancy probability to the malignancy map” Rico, [0154]); and
extracting a plurality of feature parameters of the aberrant region for a property analysis of the aberrant region (“Further steps to analyze the malignancy blobs detected and their reporting are similar to those described in connection with the analysis and reporting of density blobs (steps 320 and 322), and therefore their description will not be repeated here” Rico, [0127]; “Further analysis steps, i.e., blob detection (step 1320), blob analysis (step 1322) and removal of false positives (step 1324), can be carried 
wherein the step of obtaining the region of interest comprises:
dividing the breast image into a plurality of image blocks (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “computing or constructing a vector, i.e., a set of parameters describing a pixel and its neighborhood (step 1220). The set of parameters is referred to as a pixel characteristic vector (PCV)… Several neighborhood sizes and scales are used for analysis, and analysis specifically accounts for the physical size of each pixel (e.g., mm/pixel) at each scale” Rico, [0130]-[0131]);
calculating the rectangular features for each of the image blocks (“Several multi-resolution filters are applied to a pixel's neighborhood. The response to the multi-resolution filters provide neighborhood properties of a target pixel, such as texture, edge structure, line-like patterns or grey-level intensities in the neighborhood” Rico, [0131]-[0149]);
determining whether each of the image blocks is a region of interest block by the detection model (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel 
when a plurality of said region of interest blocks adjacent to one another are present, merging the plurality of said region of interest blocks as the region of interest (“assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value and reporting contiguous regions of all possible lesion pixels as potential lesions” Rico, [0016]; “The malignancy probability map can be clustered at step 318 by applying a predefined probability threshold value to the probability map. All regions that have a probability value larger than the predetermined threshold, such as 0.75, may be grouped into blobs, or ‘malignancy blobs’” Rico, [0127]); “From probability values of a pixel being malignant, a malignancy map is generated (step 1316). Next step is to isolate the blobs (step 1318), for example, by applying a threshold value of the malignancy probability to the malignancy map” Rico, [0154]);
identifying a muscle line in the breast image (“Line-like pattern filters achieve a high response to linear structures in the image. Pectoralis is often identified by its characteristic short linear “corpuscles”, which give it a distinctive texture for which an appropriate sticks filter produces a strong response” Rico, [0132]; “a coarse breast anatomy map (CBAM) model can be established to model, i.e., to estimate, the approximate locations of the primary layers in a breast (FIG. 6). Locations of primary layers can be indicated by boundary surfaces separating the neighboring layers. A CBAM model represents locations of boundary surfaces using a set of boundary surface look-up tables (LUTs)” Rico, [0069]-[0080]).
However, while the first embodiment of Rico teaches removing false positives after the plurality of said region of interest blocks are merged as the region of interest (Rico Figures 1, 3, and/or 13 
However, a second embodiment of Rico teaches comparing relative positions of the muscle line and the region of interest in the breast image after the plurality of said region of interest blocks are merged as the region of interest, so as to determine whether to further acquire the aberrant region from the region of interest (“computing estimated locations of surfaces separating primary layer tissues, said primary layer tissues including tissues in a mammary zone” Rico, [0016]; “further processing and identification of lesions can take advantage of knowledge of locations of different primary layers, by limiting application of filters to particular primary layer or layers where certain types of tissues or lesions are more likely to occur and the filters are designed to detect these types of tissues or lesions” Rico, [0080]; “A filter sensitive to a particular type of tissue or lesion may be selectively applied only in a primary layer where the type of tissue or lesion is most likely to occur and not applied in layer or layers where they are not expected… Similarly, filters designed to detect lesions most likely to occur in the mammary zone can be applied to only pixels in the mammary zone, not other layers. At the next step, when constructing (i.e., computing) a PCV for each of the pixels in the image (step 1312), the computation can be limited to pixels only in the mammary zone 606 for improved efficiency and accuracy as discussed above” Rico, [0153]-[0154]; Figure 6 demonstrates that by removing pixel neighborhoods outside the mammary zone, #606, any pixel neighborhoods below or above the boundary line between the mammary fascia, #608, and the pectoralis muscle within the retro-mammary zone, #610, that aren’t within the mammary zone, #606, are eliminated as lesion candidates, Rico,  Fig. 6), 
removing the region of interest located below the muscle line or removing the region of interest having a part thereof protruding above the muscle line (“computing estimated locations of surfaces 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s teaching of performing feature based blob analysis on blobs (merged lesion candidates) to identify lesion and remove false positives with Rico’s teaching of applying detection filters to the exclusion of regions not in the mammary zone including regions at or below the boundary of the mammary zone and the retro-mammary zone such as the pectoralis muscle region as Rico explictly states that “variations to the process shown in Fig. 3 are also possible by combining different alternatives described herein” (Rico, [0151]) and “the knowledge of locations of primary layers provided by the output of the CBAM model method can be utilized to improve accuracy and efficiency of subsequent steps” (Rico, [0153]). 
Alternatively, while Rico teaches removing false positives after the plurality of said region of interest blocks are merged as the region of interest (Rico Figures 1, 3, and/or 13 demonstrate that feature based blob analysis to remove false positives occurs after the merged lesion candidates (i.e. blobs) are created) and identifying a muscle line in the breast image (“Line-like pattern filters achieve a high 
However, in the same field of endeavor, Cho teaches comparing relative positions of the muscle line and the region of interest in the breast image after identifying multi-pixel lesion candidates, so as to determine whether to further acquire the aberrant region from the region of interest, removing the region of interest located below the muscle line or removing the region of interest having a part thereof protruding above the muscle line (“The verification processor 377 may verify whether a specific lesion candidate is false positive based on the specific lesion candidate's domain knowledge, self information, relationship information, probability information, and/or adjacent image information, all of which are included in the context information 370” Cho, [0101]; “a specific lesion candidate exists only between specific anatomical objects in a specific part of a human body” Cho, [0107]; “The relationship information 3705 may include at least one of a distance between each lesion and each anatomical object, a location of a lesion candidate relative to each anatomical object, and information on similarity between each lesion candidate and each anatomical object in terms of brightness, texture or shape. Herein, a location of a lesion candidate relative to each anatomical object may be relationship information about whether the lesion candidate is located below skin and subcutaneous fat but above pectoralis muscle in a breast image” Cho, [0110]; “a horizontal axis represents a distance from skin to pectoralis muscle, and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s teaching of performing feature based blob analysis on blobs (merged lesion candidates) to identify lesion and remove false positives with Cho’s teaching of  performing analysis using the anatomical location of the identified multi-pixel lesion candidate relative to the boundary between the mammary and pectoralis regions as Cho explictly states that by detecting lesion candidates and performing analysis to remove false positives from context information “it may become more efficient to detect lesion candidates” (Cho, [0059]) and Rico explictly states that “the knowledge of locations of primary layers provided by the output of the CBAM model method can be utilized to improve accuracy and efficiency of subsequent steps” (Rico, [0153]). 

Regarding claim 3, Rico discloses before obtaining the region of interest in the breast image by applying the detection model, the method further comprises:
obtaining a plurality of training breast images scanned by the ultrasound device (“The model is trained on a large number of images that include lesion areas marked by radiologists” Rico, [0119]; “a CART tree for classifying PCVs is generated using expert marked training data sets to configure, i.e., to 
dividing each of the training breast images into a plurality of training image blocks (“expert markings indicate lesion areas in a binary fashion: pixels inside a lesion area have a value of 1 while the malignancy value of image background is set to 0. A logistic regression is used to generate a model to deal with binary variables 0 and 1. The model is trained on a large number of images that include lesion areas marked by radiologists… The malignancy probability map is thus generated taking into account normalized grey pixel values, density map values, and acquisition parameters, thus minimizing the inconsistencies in these parameters” Rico, [0119]; “a CART tree for classifying PCVs is generated using expert marked training data sets to configure, i.e., to calibrate, the multi-dimensional classifier. A multi-resolution filter set, similar to or the same as the filter set used to find the PCVs, may be applied against those BUS images, in order to tune the filters to generate the maximum discriminating response for each output type. Processing a PCV in the CART tree returns the probability with which the PCV falls into any one of the possible output categories, in particular, the lesion tissue category. After each pixel, i.e., each PCV is classified (step 1230), there is generated a BAM to describe to what type of tissue and anatomy each pixel in a BUS image belongs” Rico, [0147]; the image and malignancy probability map is divided into pixels and pixel neighborhoods);
calculating the rectangular features for each of the training image blocks (“The logistic model is generated incorporating image pixel values and hardware and operator parameters, such as the following: 1. normalized grey pixel value; 2. clustered density map value; 3. pixel size in mm to indicate the depth of the region of examination from the skin surface; 4. transducer frequency; 5. TGC value; The malignancy 
training a classifier as the detection model based on the training image blocks of each of the training breast images  (“The logistic model is generated incorporating image pixel values and hardware and operator parameters, such as the following: 1. normalized grey pixel value; 2. clustered density map value; 3. pixel size in mm to indicate the depth of the region of examination from the skin surface; 4. transducer frequency; 5. TGC value; The malignancy probability map is thus generated taking into account normalized grey pixel values, density map values, and acquisition parameters, thus minimizing the inconsistencies in these parameters” Rico, [0119]; “Several mutli-resolution filters are applied to a pixel’s neighborhood. The response to the multi-resolution filters provide neighborhood properties of a target pixel, such as texture, edge structure, line-like patterns or grey-level intensities in the 

Regarding claim 4, Rico discloses the step of acquiring the aberrant region comprises:
generating a tri-map of the region of interest (“The background is defined as a region that begins at the outer edge of the blob's bounding contour, and extends a number of pixels beyond the contour. One way to delineate such a background region surrounding a blob area is to apply a morphological dilation filter to a binary image that indicates the blob area, then subtract the original blob area from the dilated area, to leave a tube-like background region that directly surrounds the blob area. An even simpler background area might be derived by padding a rectangular box that bounds the blob area, and considering all the pixels within the padded rectangle, but outside the blob area, to represent the background area” Rico, [0099]);
calculating an alpha value of each pixel in the tri-map (“As is known, a probability may have any value between 0 and 1. On the other hand, expert markings indicate lesion areas in a binary fashion: pixels inside a lesion area have a value of 1 while the malignancy value of image background is set to 0. 
generating an alpha map based on the alpha value of each pixel (“As is known, a probability may have any value between 0 and 1. On the other hand, expert markings indicate lesion areas in a binary fashion: pixels inside a lesion area have a value of 1 while the malignancy value of image background is set to 0. A logistic regression is used to generate a model to deal with binary variables 0 and 1… malignancy probability map can be clustered at step 318 by applying a predefined probability threshold value to the probability map. All regions that have a probability value larger than the predetermined threshold, such as 0.75 may be grouped into blobs, or “malignancy blobs“” Rico, [0119] – [0127]); and
acquiring the aberrant region by binarizing the alpha map (“The background is defined as a region that begins at the outer edge of the blob's bounding contour, and extends a number of pixels beyond the contour. One way to delineate such a background region surrounding a blob area is to apply a morphological dilation filter to a binary image that indicates the blob area, then subtract the original blob area from the dilated area, to leave a tube-like background region that directly surrounds the blob area. An even simpler background area might be derived by padding a rectangular box that bounds the blob area, and considering all the pixels within the padded rectangle, but outside the blob area, to represent the background area” Rico, [0099]; “As is known, a probability may have any value between 0 and 1. On the other hand, expert markings indicate lesion areas in a binary fashion: pixels inside a lesion area have a value of 1 while the malignancy value of image background is set to 0. A logistic regression is used to generate a model to deal with binary variables 0 and 1… malignancy probability map can be clustered at step 318 by applying a predefined probability threshold value to the probability map. All regions that have a probability value larger than the predetermined threshold, such as 0.75 may be grouped into blobs, or “malignancy blobs“” Rico, [0119] – [0127]).



Regarding claim 7, Rico teaches an electronic apparatus suitable for analyzing breast image (“a method of processing an ultrasound breast image” Rico, [0015]; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method may be implemented using the CAD system illustrated in FIG. 2 or as part of a CAD and image acquisition system embedded in image acquisition hardware, among other possibilities” Rico, [0058]), the electronic apparatus comprising:
a storage unit (“FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2), configured to store a plurality of modules (“FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2; Figure 2 shows a plurality of units and modules of CAD system, #200, Rico, Fig. 2);
a processor (“computer-aided diagnosis (CAD) systems have been developed. One function of CAD systems is to automatically detect and demarcate suspicious regions in ultrasound images by applying computer-based image processing algorithms to the images” Rico, [0008]), coupled to the storage unit, and configured to access and execute the modules stored by the storage unit (“computer-
an image input module (“image retrieval unit 204” Rico, [0050] and Fig. 2), obtaining a breast image scanned by an ultrasound device (“a method of processing an ultrasound breast image” Rico, [0015]; “The CAD system communicates with a source or sources of medical images. The source 202 may be a medical image acquisition system, such as an ultrasound imaging system, from which ultrasound images are acquired in real-time from a patient… An image retrieval unit 204 interfacing with the image source 202 receives the input image data” Rico, [0050]; “Receive Image and Acquisition Data” Rico, Fig. 3);
a detection module (“a map generation module 214” Rico, [0054] and Fig. 2), obtaining a region of interest including an aberrant region in the breast image (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “computing or constructing a vector, i.e., a set of parameters describing a pixel and its neighborhood (step 1220). The set of parameters is referred to as a pixel characteristic vector (PCV)… Several neighborhood sizes and scales are used for analysis, and analysis specifically accounts for the physical size of each pixel (e.g., mm/pixel) at each scale” Rico, 
an acquisition module (“blob detection unit 220” Rico, [0055] and Fig. 2), acquiring the aberrant region from the region of interest (“assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value and reporting contiguous regions of all possible lesion pixels as potential lesions” Rico, [0016]; “The malignancy probability map can be clustered at step 318 by applying a predefined probability threshold value to the probability map. All regions that have a probability value larger than the predetermined threshold, such as 0.75, may be grouped into blobs, or ‘malignancy blobs’” Rico, [0127]); “From probability values of a pixel being malignant, a malignancy map is generated (step 1316). Next step is to isolate the blobs (step 1318), for example, by applying a threshold value of the malignancy probability to the malignancy map” Rico, [0154]); and
an extraction module (“feature extraction unit” Rico, [0055] and Fig. 2), extracting a plurality of feature parameters of the aberrant region for a property analysis of the aberrant region (“Further steps to analyze the malignancy blobs detected and their reporting are similar to those described in connection with the analysis and reporting of density blobs (steps 320 and 322), and therefore their description will not be repeated here” Rico, [0127]; “Further analysis steps, i.e., blob detection (step 1320), blob analysis (step 1322) and removal of false positives (step 1324), can be carried out. Finally, lesion candidates are reported (step 1326). These steps all have been described in detail and their descriptions are not repeated here” Rico, [0154]; “Not all blobs identified are true lesions. Some of them may be false positive lesion candidates instead of true lesions. To reduce the number of false positive lesion candidates, a feature based analysis of blobs is carried out at step 150. Details of such a feature based analysis will be given later. Briefly, descriptors of each of the blobs are estimated to quantify each blob's characteristics. These 
However, while the first embodiment of Rico teaches removes removing false positives after the plurality of said region of interest blocks are merged as the region of interest (Rico Figures 1, 3, and/or 13 demonstrate that feature based blob analysis to remove false positives occurs after the merged lesion candidates (i.e. blobs) are created), the first embodiment of Rico may not explictly teach compares relative positions of the muscle line and the region of interest in the breast image after the plurality of said region of interest blocks are merged as the region of interest, so as to determine whether to further acquire the aberrant region from the region of interest, the region of interest located below the muscle line or the region of interest having a part thereof protruding above the muscle line are removed.
However, a second embodiment of Rico teaches compares relative positions of the muscle line and the region of interest in the breast image after the plurality of said region of interest blocks are merged as the region of interest, so as to determine whether to further acquire the aberrant region from the region of interest (“computing estimated locations of surfaces separating primary layer tissues, said primary layer tissues including tissues in a mammary zone” Rico, [0016]; “further processing and identification of lesions can take advantage of knowledge of locations of different primary layers, by limiting application of filters to particular primary layer or layers where certain types of tissues or lesions are more likely to occur and the filters are designed to detect these types of tissues or lesions” Rico, [0080]; “A filter sensitive to a particular type of tissue or lesion may be selectively applied only in a primary layer where the type of tissue or lesion is most likely to occur and not applied in layer or layers where they are not expected… Similarly, filters designed to detect lesions most likely to occur in the mammary zone can be applied to only pixels in the mammary zone, not other layers. At the next step, when constructing (i.e., computing) a PCV for each of the pixels in the image (step 1312), the computation can be limited to pixels only in the mammary zone 606 for improved efficiency and accuracy as discussed above” Rico, [0153]-[0154]; Figure 6 demonstrates that by removing pixel neighborhoods outside the mammary zone, #606, any pixel neighborhoods below or above the boundary line between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s teaching of performing feature based blob analysis on blobs (merged lesion candidates) to identify lesion and remove false positives with Rico’s teaching of applying detection filters to the exclusion of regions not in the mammary zone including regions at or below the boundary of the mammary zone and the retro-mammary zone such as the pectoralis muscle region as Rico explictly states that “variations to the process shown in Fig. 3 are also possible by combining different alternatives described herein” (Rico, [0151]) and “the knowledge of locations of primary layers provided by the output of the CBAM model method can be utilized to improve accuracy and efficiency of subsequent steps” (Rico, [0153]). 

However, in the same field of endeavor, Cho teaches compares relative positions of the muscle line and the region of interest in the breast image after identifying multi-pixel lesion candidates, so as to determine whether to further acquire the aberrant region from the region of interest, the region of interest located below the muscle line or the region of interest having a part thereof protruding above the muscle line are removed (“The verification processor 377 may verify whether a specific lesion candidate is false positive based on the specific lesion candidate's domain knowledge, self information, relationship information, probability information, and/or adjacent image information, all of which are included in the context information 370” Cho, [0101]; “a specific lesion candidate exists only between specific anatomical objects in a specific part of a human body” Cho, [0107]; “The relationship information 3705 may include at least one of a distance between each lesion and each anatomical object, a location of a lesion candidate relative to each anatomical object, and information on similarity between each lesion 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s teaching of performing feature based blob analysis on blobs (merged lesion candidates) to identify lesion and remove false positives with Cho’s teaching of  performing analysis using the anatomical location of the identified multi-pixel lesion candidate relative to the boundary between the mammary and pectoralis regions as Cho explictly states that by detecting lesion candidates and performing analysis to remove false positives from context information “it may become more efficient to detect lesion candidates” (Cho, [0059]) and Rico explictly states that “the knowledge of locations of primary layers provided by the output of the CBAM model method can be utilized to improve accuracy and efficiency of subsequent steps” (Rico, [0153]). 


a training module (The system 200 also includes a map generation module 214, which includes one or more different map generation units, such as a density map generation unit 216 and a malignancy map generation unit 218” Rico, [0054]; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method may be implemented using the CAD system illustrated in FIG. 2 or as part of a CAD and image acquisition system embedded in image acquisition hardware, among other possibilities” Rico, [0058]), dividing each of the training breast images into a plurality of training image blocks (“expert markings indicate lesion areas in a binary fashion: pixels inside a lesion area have a value of 1 while the malignancy value of image background is set to 0. A logistic regression is used to generate a model to deal with binary variables 0 and 1. The model is trained on a large number of images that include lesion areas marked by radiologists… The malignancy probability map is thus generated taking into account normalized grey pixel values, density map values, and acquisition parameters, thus minimizing the inconsistencies in these parameters” Rico, [0119]; “a CART tree for classifying PCVs is generated using expert marked training data sets to configure, i.e., to calibrate, the multi-dimensional classifier. A multi-resolution filter set, similar to or the same as the filter 

Regarding claim 10, Rico discloses the acquisition module generates a tri-map of the region of interest (“The background is defined as a region that begins at the outer edge of the blob's bounding contour, and extends a number of pixels beyond the contour. One way to delineate such a background 

Regarding claim 12, Rico discloses the feature parameters of the aberrant region are further inputted to a computer aided diagnosis module for the property analysis (“Detected blobs are further analyzed. For example, morphological features of a blob, such as shape, compactness, elongation, etc., can be computed and analyzed” Rico, [0056]; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method may be implemented using the CAD system illustrated in FIG. 2 or as part of a CAD and image acquisition system embedded in image acquisition hardware, among other possibilities” Rico, [0058]; “Further analysis steps, i.e., blob detection (step 1320), blob analysis (step 1322) and removal of false positives (step 1325), can be carried out” Rico, [0154]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rico in further view of Cho.

Regarding claim 14, Rico teaches an electronic apparatus suitable for analyzing breast image (“a method of processing an ultrasound breast image” Rico, [0015]; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method may be implemented using the CAD system illustrated in FIG. 2 or as part of a CAD and image 
a storage unit (“FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2), configured to store a plurality of modules (“FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2; Figure 2 shows a plurality of units and modules of CAD system, #200, Rico, Fig. 2);
a processor (“computer-aided diagnosis (CAD) systems have been developed. One function of CAD systems is to automatically detect and demarcate suspicious regions in ultrasound images by applying computer-based image processing algorithms to the images” Rico, [0008]), coupled to the storage unit, and configured to access and execute the modules stored by the storage unit (“computer-aided diagnosis (CAD) systems have been developed. One function of CAD systems is to automatically detect and demarcate suspicious regions in ultrasound images by applying computer-based image processing algorithms to the images” Rico, [0008]; “FIG. 2 is a schematic diagram showing a CAD system 200 for processing and diagnosing medical images” Rico, [0050] and Fig. 2; Figure 2 shows a plurality of units and modules of CAD system, #200, Rico, Fig. 2; “Referring to FIG. 3, there is shown a process of automatically segmenting a medical image, such as an ultrasound image, and classifying the segmented masses detected in the medical image into lesion candidates and false positives. This method may be implemented using the CAD system illustrated in FIG. 2 or as part of a CAD and image acquisition system embedded in image acquisition hardware, among other possibilities” Rico, [0058]), the modules comprise:
an image input module (“image retrieval unit 204” Rico, [0050] and Fig. 2), obtaining a breast image scanned by an ultrasound device (“a method of processing an ultrasound breast image” Rico, [0015]; “The CAD system communicates with a source or sources of medical images. The source 202 may be a medical image acquisition system, such as an ultrasound imaging system, from which ultrasound images are acquired in real-time from a patient… An image retrieval unit 204 interfacing with 
a detection module (“a map generation module 214” Rico, [0054] and Fig. 2), obtaining a region of interest including an aberrant region in the breast image (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “computing or constructing a vector, i.e., a set of parameters describing a pixel and its neighborhood (step 1220). The set of parameters is referred to as a pixel characteristic vector (PCV)… Several neighborhood sizes and scales are used for analysis, and analysis specifically accounts for the physical size of each pixel (e.g., mm/pixel) at each scale” Rico, [0130]-[0131]) by applying a detection model (“constructing a pixel characteristic vector (PCV) for each pixel in the mammary zone, said PCV including at least characteristics of a neighborhood of said each pixel, for each of the pixels in the mammary zone, assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value” Rico, [0016]; “Several multi-resolution filters are applied to a pixel's neighborhood. The response to the multi-resolution filters provide neighborhood properties of a target pixel, such as texture, edge structure, line-like patterns or grey-level intensities in the neighborhood” Rico, [0131]-[0149]) based on a plurality of rectangular features of the breast image (“Several multi-resolution filters are applied to a pixel's neighborhood. The response to the multi-resolution filters provide neighborhood properties of a target pixel, such as texture, edge structure, line-like patterns or grey-level intensities in the neighborhood” Rico, [0131]-[0149]), wherein the aberrant region is a shaded echo pattern formed by ultrasound imaging on a symptom (Figures 4a, 4b, 10a, and 10b demonstrate that lesions, cysts, and tumors are formed of shaded regions within ultrasound images as they are typically hypoechoic (dark or gray) or anechoic (darker or black), Rico, Figs. 4a-4b and 10a-10b; “Hypoechoic and anechoic regions are more easily identified in the normalized image. As lesions very often fall in one of 
an acquisition module (“blob detection unit 220” Rico, [0055] and Fig. 2), acquiring the aberrant region from the region of interest (“assigning to each of the pixels the malignancy probability value and identifying a pixel as a possible lesion pixel if its assigned malignancy probability value is above a threshold value and reporting contiguous regions of all possible lesion pixels as potential lesions” Rico, [0016]; “The malignancy probability map can be clustered at step 318 by applying a predefined probability threshold value to the probability map. All regions that have a probability value larger than the predetermined threshold, such as 0.75, may be grouped into blobs, or ‘malignancy blobs’” Rico, [0127]); “From probability values of a pixel being malignant, a malignancy map is generated (step 1316). Next 
an extraction module (“feature extraction unit” Rico, [0055] and Fig. 2), extracting a plurality of feature parameters of the aberrant region for a property analysis of the aberrant region (“Further steps to analyze the malignancy blobs detected and their reporting are similar to those described in connection with the analysis and reporting of density blobs (steps 320 and 322), and therefore their description will not be repeated here” Rico, [0127]; “Further analysis steps, i.e., blob detection (step 1320), blob analysis (step 1322) and removal of false positives (step 1324), can be carried out. Finally, lesion candidates are reported (step 1326). These steps all have been described in detail and their descriptions are not repeated here” Rico, [0154]; “Not all blobs identified are true lesions. Some of them may be false positive lesion candidates instead of true lesions. To reduce the number of false positive lesion candidates, a feature based analysis of blobs is carried out at step 150. Details of such a feature based analysis will be given later. Briefly, descriptors of each of the blobs are estimated to quantify each blob's characteristics. These descriptors generally relate to features such as shape, orientation, depth and blob contrast relative to its local background and also the global subcutaneous fat intensity” Rico, [0048]).
	However, while Rico teaches detecting a plurality of rectangular features of the breast image, Rico may not explictly teach a type of the rectangular features is Haar-like feature.
	However, in the same field of endeavor, Cho teaches a type of the rectangular features is Haar-like feature (“A lesion candidate may be detected using various algorithms to automatically detect a lesion candidate from an image. For example, Haar feature detection technique, deformable part model, deep learning technique, or the like may be utilized.” [0062]; “The lesion candidate detector 33 is a component that analyzes a medical image to determine whether the medical image includes one or more lesion candidates and to detect a location of each detected lesion candidate in the medical image. In order to detect a lesion candidate, the lesion candidate detector 33 may use a Haar feature detection technique.” [0078]).
. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rico or, alternatively Rico in further view of Cho, as applied to claim 1 and 7, respectively, above, and further in view of Abdolell et al. (U.S. Pub. No. 2016/0203600), hereinafter “Abdolell”.

Regarding claim 5, Rico discloses calculating a breast density of the breast image based on an area of a mammary tissue in the breast image (“One such map is a density map, based on grey pixel intensity values of the fat normalized image. Blobs in such a map correspond to intensity clusters of pixels, which can be classified into corresponding classes of breast tissue composing the breast, based on their generally accepted relative echogenicity” Rico, [0039]; “The density map unit 216 produces a density map by assigning to each pixel a normalized grey pixel value, i.e., corresponding density value” Rico, [0054]; “Density Map” Rico, Fig. 3).
However, Rico may not explictly disclose a weighted average is further performed on a plurality of said breast densities from multiple of said breast images scanned by the ultrasound device in different directions so as to obtain an overall breast density.
However, in the same field of endeavor, Abdolell teaches a weighted average is further performed on a plurality of said breast densities from multiple of said breast images scanned by the ultrasound device in different directions so as to obtain an overall breast density (“When reporting the calculated breast density, the images may be grouped by a patient identifier such as a study identifier or similar parameter as is known to those skilled in the art, allowing the calculation and reporting of "summary 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s disclosure of breast density with Abdolell’s teaching of calculating a weighted average of breast density between multiple views as Abdolell explictly states that these summarized values provide “a quantitative measurement of breast density that is standardized, automated, repeatable, and free of the over-simplifying assumptions that are currently widely made by conventional image processing techniques” (Abdolell, [0095]).

Regarding claim 11, Rico discloses a density analysis module (“density map generation unit 216” Rico, [0054]), calculating a breast density of the breast image based on an area of a mammary tissue in the breast image (“One such map is a density map, based on grey pixel intensity values of the fat normalized image. Blobs in such a map correspond to intensity clusters of pixels, which can be classified into corresponding classes of breast tissue composing the breast, based on their generally accepted relative echogenicity” Rico, [0039]; “The density map unit 216 produces a density map by assigning to each pixel a normalized grey pixel value, i.e., corresponding density value” Rico, [0054]; “Density Map” Rico, Fig. 3). 
However, Rico may not explictly disclose the image input module further obtains multiple of said breast images scanned by the ultrasound device in different directions, and the density analysis module performs a weighted average on a plurality of said breast densities from the multiple of the breast images so as to further obtain an overall breast density.
However, in the same field of endeavor, Abdolell teaches the image input module further obtains multiple of said breast images scanned by the ultrasound device in different directions, and the density analysis module performs a weighted average on a plurality of said breast densities from the multiple of the breast images so as to further obtain an overall breast density (“When reporting the calculated breast 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rico’s disclosure of breast density with Abdolell’s teaching of calculating a weighted average of breast density between multiple views as Abdolell explictly states that these summarized values provide “a quantitative measurement of breast density that is standardized, automated, repeatable, and free of the over-simplifying assumptions that are currently widely made by conventional image processing techniques that implement the application of threshold methods” (Abdolell, [0095]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785